Citation Nr: 1033798	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  08-39 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel







INTRODUCTION

The Veteran served on active duty from June 1971 to April 1973. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana which, in part, denied service connection for tinnitus.


FINDING OF FACT

The Veteran's assertions of in-service noise exposure are 
credible and consistent with the circumstances of his service; 
the evidence supports a finding that the Veteran's current 
tinnitus disability is related to service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for tinnitus have been met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  Given the favorable 
disposition of the claim for service connection for tinnitus, the 
Board finds that all notification and development actions needed 
to fairly adjudicate the claim have been accomplished.

Law and Regulations

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service or within the 
applicable presumptive period, so as to permit a finding of 
service connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service connected, 
unless clearly attributable to intercurrent causes.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2006).

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant. By reasonable doubt is meant 
one which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102 (2006).

Factual Background and Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file. Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran's Form DD-214 confirms that among other awards, he 
received the Combat Infantryman's Badge and Bronze Star Medal for 
his service in Vietnam.  His military occupational specialty 
(MOS) was Light Weapons Infantry.  

The Veteran's service treatment records are negative for 
complaints or treatments related to tinnitus.  Following active 
service, he underwent a VA examination in February 2008.  At that 
time, he reported ringing in his ears for approximately 30 years.  
He indicated that while in Vietnam he was exposed to helicopters, 
gunfire and artillery.  Post service, he had worked for General 
Electric for 38 years, and wore hearing protection.  He hunted 
recreationally, but did not use hearing protection.  The 
diagnosis was bilateral tinnitus.  The examiner determined that 
he could not assess the relationship between the tinnitus and the 
military noise exposure without relating to mere speculation.  

With regard to the three elements of service connection, the 
Veteran has a present diagnosis of tinnitus.

Regarding in-service incurrence of tinnitus, considering the 
circumstances of the Veteran's service, and his combat status, he 
was undoubtedly exposed to some, and likely significant, noise 
exposure in service.  Thus, his assertions of in-service noise 
exposure appear to be credible, and consistent with the 
circumstances of service.  The Veteran is also competent to 
report in-service exposure to noise.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet App 370 
(2002).  Indeed he has reported noise exposure during his 
service.  For all of these reasons, such exposure is presumed.  
38 U.S.C.A. § 1154(a),(b) (West 2002).

The Board also finds that the record presents an objective basis 
for attributing the Veteran's current tinnitus to service.

While there is no competent opinion of record explicitly relating 
the Veteran's current tinnitus to service, the Board finds that 
the opinion provided by the VA examiner in February 2008 does not 
preclude service connection for the disability.  The VA examiner 
indicated that a determination regarding the relationship between 
the tinnitus and the military noise exposure could not be 
determined.  Moreover, there is no medical opinion of record 
specifically attributing all of the Veteran's current tinnitus to 
his post-service noise exposure.  

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one that exists because an approximate balance of positive and 
negative evidence which does satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the totality of the evidence, to include the 
Veteran's credible assertions of in-service noise exposure and of 
a longstanding history of intermittent tinnitus, the record is 
found to be at least in equipoise as to its etiology.  Thus, 
affording him the benefit of the doubt on the question of in-
service injury and medical nexus, the Board concludes that the 
criteria for service connection for tinnitus have been met. 


ORDER

Service connection for tinnitus is granted.


____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


